PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/086,817
Filing Date: 2 Nov 2020
Appellant(s): Ridder et al.



_________________
Thomas M. Finetti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

(1) Drawn to new matter- Rabbit monoclonal anti-human Ki67:
Claims 2, 13, 22, and 29 are and remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as set forth in the rejection:
Claims 2, 13, 22, and 29 recite “rabbit monoclonal anti-Ki67 antibody”, which is not supported by the instant specification.  The instant specification as filed, although provides rabbit antibody to Ki-67, does not provide sufficient support for the claims reciting “rabbit monoclonal anti-Ki67 antibody recited in those claims.



(2) Written Description: anti-human Ki-67 antibody including rabbit monoclonal antibody

Claims 1-31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The as set forth in the rejection:
The claims are broadly drawn to a kit comprising or consisting of a pair of primary antibodies and/or secondary antibodies and/or detecting agent, wherein the pair of antibodies are monoclonal antibodies to human p16ink4a and Ki67.  Thus, the claims encompass a kit comprising/consisting two monoclonal antibodies without further defining the structures of antibodies. 

  The examples of the specification teaches:
Immunofluorescent Detection of the Over-Expression of p16INK4a and Ki67 in Samples of 
the Uterine Cervix (Double Staining). Sections of formalin fixed, paraffin embedded tissue samples of the cervix uteri were immunofluorescent stained using antibodies specific for p16INK4a and Ki67. 

The specification teaches rabbit anti-Ki67 antibody from Dianova, clone Ab-3 and mouse anti-human p16INK4a (MTM, page 28, line 6 and 15).  However, the specification is not clear on that the two antibodies are monoclonal rabbit monoclonal anti-human Ki67 and monoclonal anti- p16ink4a antibodies with structure definition. The Office could not verify the antibodies availability with limited resources as well.

The specification does not provide presentative numbers of the antibodies to p16INK4a and Ki67 which could be paired for staining Samples of the Uterine Cervix.
Thus, the claims recite a genus of antibodies to p16INK4a and Ki67 without structural definition.

Antibody has following characteristics:
The term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function.  Correlation between structure and function is less likely for antibodies than for other molecules.

The CDRs are generally considered to be the region of contact between the antibody and the antigen.  While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.



2008 guidelines indicated that describing an antigen may be sufficient to describe an antibody that binds to that antigen, even if none were produced.

Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information and structure of the antibodies in the claimed kit comprising/consisting of a pair of monoclonal antibodies to p16INK4a and Ki67.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, merely stating antigen bound by antibodies would encompass a genus of antibodies in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibodies binding to the epitope or antigen. Therefore conception is not achieved until reduction to practice has Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Therefore, the claimed kit comprising/consisting of a pair of the antibodies consisting of rabbit monoclonal anti-human Ki67 antibody and mouse monoclonal anti-human p16INK4a  does not meet the written description provision of 35 U.S.C. §112, first paragraph.  

(3) Claim Rejections - 35 USC § 102
Claim(s) 1, 5-12, 14-17, 19-20, 23-28 and 30 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hennig et al (US Patent 7,452,727) as set forth in the rejection:
Henning et al disclose a kit for double staining of two different markers and preferred marker pair p16 (p16INK4a) and Ki67 (page 4, line 34 and claim 4, line 10).  Henning et al disclose the kit comprises mouse antibodies (monoclonal antibodies) to at least two (a pair) of markers, p16 and Ki67, rabbit anti-mouse immunoglobulin (secondary antibody), signal amplification substances and staining agent (bridging page 5-6 and page 7). Henning et al also disclose that the anti-mouse immunoglobulin antibodies are peroxidase or alkaline phosphatase (ALP) conjugated, which give brown precipitate with substrate DAB and with fast Red as substrate of ALP to produce red precipitate (page 7, line 20+). 

Priority
For the purpose of art rejection below, the priority date for the examined claims has been given as Nov 2, 2020 based on the same following reasons as set forth in the last Office action:
Applicant’s claims to earlier effective filing dates through US application, 16/579495 is acknowledged.  However, upon review of the application, it is noted that applications provides no support for claimed rabbit monoclonal anti-Ki67 antibody recited in the examined claims. Therefore, for the purposes of examining rabbit 11/2/2020, the filing date of the instant application, for the examined the claims encompassing rabbit monoclonal antibody.

(4) Claim Rejections - 35 USC § 103
	Claim 1, 2, 3-12, 13, 14-21, 22,  23-28, 29 and 30 remain and claim 31 is rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Hennig et al ( US 7452727) in view of Kunder et al (Toxicologic Patholgy 35: 366-375, 2007) as set forth in the rejection.
	The teaching of Henning is set forth above. In addition, Henning et al also teach kit comprising mouse anti-rabbit secondary antibody (page 7, line 16+).

	Henning et al do not teach anti-Ki67 primary antibody is rabbit monoclonal antibody and two antibodies in a cocktail.

	Kunder et al teach rabbit monoclonal anti-human Ki67 antibody, clone SP6 (table 1, line 22).  Kunder et al teach a method of using the antibody to do immunohistochemical staining of mouse sample with human control tissues (page 368, left col). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention was made to replace the mouse anti-human Ki67 antibody with a rabbit monoclonal anti-human Ki67 with expected result.  One skilled in the art would be motivated with reasonable expectation of success to use two different species antibodies against p16INK4a and Ki67 for detecting the presence of two proteins in a cocktail for human cervical specimen to achieve one step staining with two colors, brown and red because Henning et al have shown mouse monoclonal antibody to human p16INK4a and Kunder et al have shown rabbit monoclonal antibody to human Ki67 and Henning et al have shown a kit comprising enzyme conjugated secondary antibodies conjugated with different  enzymes peroxidase and alkaline phosphatase to produce colors, brown and red precipitate in the presence of DAB and FastRed  Thus, the references in combination teach each and every limitation of the claims.  One skilled in the art would arrive at current invention without unexpected result.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claim(s) 3, 4, 18 and 21 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Henning et al (US Patent 7,452,727) is withdrawn.   Appellant’s argument (3) is moot.

(2) Response to Argument
 (1) New Matter- Rabbit monoclonal anti-human Ki-67:
Claims 2, 13, 22, and 29 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
	
Appellants arguments (pp 8-11): 
The specification describes antibodies to p16ink4a or Ki-67 molecular markers and defines that term "antibody" to include monoclonal antibodies. The specification describes use of mouse and rabbit of anti-human antibodies directed to Ki-67 molecular marker and how to make monoclonal antibodies to a particular antigen, specifically as follows:

(A) 	The specification provides support for “binding agents” that includes antibodies used to detect markers, such as p16ink4a or Ki-67. The antibodies may be monoclonal or polyclonal antibodies;

(B) 	The specification provides “rabbit anti-human Ki-67 antibody”.  The application as filed describes the use of particular specie (mouse and rabbit) of anti-human antibody to the biomarkers p16ink4a or Ki-67. The specification on page 28, line 14 teaches rabbit anti-human Ki67 antibody;

(C)	The specification (page 16) describes techniques for preparing monoclonal and polyclonal antibodies base on the antigenic polypeptides.

	The arguments (A) to (C) have been considered but are not persuasive. Contrary to the arguments, the application as filed did not teach, describe, and produce a rabbit monoclonal antibody to Ki-67 and no rabbit monoclonal antibody to any marks  is described in the application.  At nowhere, the specification teaches a method of using rabbit monoclonal antibody to Ki-67.  Instead, the specification in a method merely mentions “rabbit anti-Ki-67” antibody to stain the tissue samples (example 1).  That antibody actually is rabbit polyclonal anti-Ki-67, which is described in the specification on page 28 and 29, which is evidenced and provided by the Office, see next paragraph).  One skilled in the art would fully understand rabbit antibody is not equally the same to rabbit monoclonal antibody and also at the time of filing the instant application, the commonly used and commercially available rabbit antibodies in the field are polyclonal antibodies, not monoclonal antibody.  Application contemplates that binding agents include monoclonal antibody in one paragraph (argument (A)) and antibodies include rabbit and mouse antibodies in another paragraph (argument (B), which in combination would not support the instant claims reciting “rabbit monoclonal antibody” because the application as originally filed did not describe or use any rabbit monoclonal antibody as well as how to make rabbit monoclonal antibody.  
	As Appellant states, the specification, examples 6-7, describes a method of detecting Ki-67 level in paraffin-embedded tissue samples of cervix uteri using “rabbit TM was searched online and in other resources.  The results indicate that clone Ab-3 is polyclonal rabbit anti-Tau antibody and primary or unconjugated rabbit anti-human Ki-67 antibodies available in the company are all polyclonal antibodies (see attachment, DianovaTM). Therefore, the application does not provide correct information for claimed rabbit monoclonal anti-Ki-67 antibody.  The application does not describe or reduce to practice any rabbit monoclonal anti-Ki-67 antibody at the time of filing the application.
The specification (page 16) cited a book by Harlow and Lane, (Antibodies: A Laboratory Manual, Cold Spring Harbor Laboratory, published in 1988).  The Laboratory Manual describes methods of making monoclonal antibody from mouse and polyclonal antibodies from rabbit, but provides no protocols or any description for a method of making monoclonal antibody from rabbit.  One skilled artisans would clearly remember more than three decades ago or in year 1988, the year of publication of the Laboratory Manual, the antibodies from rabbit species are all polyclonal antibodies and there is no laboratory or commercially available rabbit monoclonal antibody existed in the field used for immunoenzymatic assay for antigen detection.  By then, there is no mature technology or published reference or protocol to allow one skilled in the art to produce efficient and stable monoclonal antibody from rabbit species for antigen detection in laboratory or commercial use.  Thus, Appellant’s argument (C) is not persuasive and the application does not support the Appellant in a possession of rabbit monoclonal antibody.

(2) Written Description: anti-human Ki-67 antibody including rabbit monoclonal antibody

Claims 1-31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Appellants arguments (pp 11-16):
	Appellant is claiming a discovery of using two specific anti-human monoclonal antibodies together in a kit, not claiming a genus of new isolated antibodies, there is no requirement for appellant to provide a sufficient description of representative number of anti-p16ink4a and Ki-67 monoclonal antibodies, specifically as follows:

(A) The Office considers that anti-human p16 and Ki67 antibodies include rabbit anti-human Ki67 monoclonal antibody as newly isolated antibodies. 

(B) The pending specification clearly describes the claimed kits, and test kits for determining the presence of dysplasia in biological samples.

(C) At the time of filing the instant application, a genus of anti-p16ink4a and Ki-67 monoclonal antibodies were known and readily available in the art. Appellant self also describes how suitable monoclonal antibodies are made.  Appellant provides a table that lists number of anti-p16ink4a antibodies and few of anti-Ki67 antibodies and also refers references of Exh D and E, teaching the synthesis of monoclonal antibodies to Ki-67.
The arguments (A) to (C) have been considered but are not persuasive.  The instant application claims a kit consisting of a pair of primary antibodies (anti-p16ink4a and Ki-67 monoclonal antibodies) including rabbit monoclonal antibody to Ki-67 for an immunoenzymatic assay…wherein the both antibodies are required to specifically bind to human p16ink4a and Ki-67 proteins in human cervical specimen (claims 9-10, 14-15, 26, 30 etc).  Thus, although the claims do not specifically indicate the antibodies in the kit being newly isolated, the antibodies are required for a specific function, binding to p16ink4a and Ki-67 in human cervical cancer specimen, which may not be performed by the antibodies known in the field.  Appellant considers that is the invention of the present application claimed.  The specification states that the invention is improved method of diagnosis of dysplasia….. (page 1-5).  The examples 1-3 are 5-7 in the application describe methods of detecting over-expressed human p16ink4a and Ki-67 proteins in human cervical specimen in paraffin embedded tissues samples. The “improved method” would include using the antibodies that recognize p16ink4a and Ki-67 proteins specifically on dysplasia tissues, here in cervical specimen. Those antibodies are the species, but not all of the known and available p16ink4a and Ki-67 antibodies in the field.  However, the application at the time of filing does not describe representative numbers of monoclonal antibodies to p16ink4a and Ki-67 that could perform thus specific function, recognize p16ink4a and Ki-67 antigens expressed on cervical specimen, which could be used in the improved method as claimed.
	Regarding with the argument on the claimed monoclonal antibodies p16ink4a and Ki-67 having being described and listed in the table provided on page 15 of the appeal, the Office disagrees, 1) Appellant does not indicate that those antibodies could perform the function as the application and claims required, detecting p16ink4a and Ki-67 proteins specifically in human cervical tissue specimen; 2) In the table, Appellant lists only one Rabbit anti-Ki-67 antibody from Novacastra cited in the reference in Exh F (Korinek, 
Immunohistochemical staining of embryos. Approximately 50 Tcf7l2−/− and an equivalent number of Tcf7l2+/− embryos were fixed in 4% formaldehyde-PBS, embedded in paraffin and sectioned (6 µm). For immunohistochemical analyses, sections were treated with 1.5% H2O2 in methanol for 20 min, the slides were then immersed in citrate buffer (0.01 M; pH 6.0) and incubated for 25 min at 90 oC in a steam bath. Slides were washed in PBS and incubated with 2% goat non-immune serum-2% BSA for 20 min at RT to block non-specific binding. The primary antibodies were rabbit anti Ki67 (1:500, Novacastra) and mouse anti–Tcf-4 antibody. The anti Ki-67 antibody were visualized with goat anti-rabbit biotinylated antiserum (Vector Laboratories), and streptavidin/biotin/HRP detection system (DAKO); the anti-Tcf-4 antibody was detected with rabbit anti-mouse/HRP antibody and swine anti-rabbit/HRP antibody (DAKO). The tissue was counterstained lightly with haematoxylin.

The reference teaches that the anti-Ki67 antibody is from rabbit species, but does not indicate the antibody is monoclonal rabbit antibody. The Examiner did intensively search for rabbit monoclonal anti-Ki67 from Novacastra or related resources online. There is no rabbit monoclonal antibody from Novacastra and no single commercially available anti-Ki67 monoclonal antibody from rabbit species at the time (year 1998), the year Korinek’s reference published. Thus, Appellants does not provide any rabbit monoclonal anti-Ki-67 antibody in the list and no single reference in Appellant’s Exh A-F discloses rabbit monoclonal anti-Ki67 antibody and method of making such antibody. 
Thus, the application at the time of filing does not provide any rabbit monoclonal anti-Ki-67 antibody as well as method of using such antibody. The application as the time of filing does not provide representative numbers of the monoclonal antibodies to p16ink4a and Ki-67 that recognize the antigens specifically on the cervical specimen.

(3) Claim Rejections - 35 USC § 102
The rejection claim(s) 3, 4, 18 and 21 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hennig et al (US Patent 7,452,727) has been withdrawn for review on the appeal. 

(4) Claim Rejections - 35 USC § 102
Claim(s) 1, 5-12, 14-17, 19-20, 23-28 and 30 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hennig et al (US Patent 7,452,727).

Appellants arguments (pp 19-23):
	Hennig does not describe a kit or a pair of primary antibodies consisting of anti-human p16ink4a and anti-Ki-67 antibodies. Hennig does not disclose a set of detection reagents for brown and red detectable signals.  Hennig broadly describe kits used in automated method, specifically as follows:

(A)	Hennig fails to describe a combination of any pair of primary antibodies consisting of anti-human p16ink4a and anti-Ki-67 antibodies as required in the claimed invention. Hennig uses monoclonal antibody only once that is only for characterizing her2/neu. Hennig describes 16 antibodies and delineated a total 120 combinations, but never describes any kit including specific combination of monoclonal anti-human p16ink4a and anti-Ki-67 antibodies (page 20-21).

(B)	Hennig does not describe a pair of primary antibodies to p16ink4a and anti-Ki-67 together with other detection reagents used to visualize the presence of the p16ink4a and Ki67 marks in a histological or cytological specimen. Hennig describe staining reagents, dyes, diaminobenzidine and FastRed only used in combination with the detection of Her2/neu and p53 markers. 

(C )	Hennig describe kits used in automated method. 

Regarding with the specific combination consisting of anti-human p16ink4a and anti-Ki-67 antibodies, one page 4, para 2, Hennig lists numbers of combinations of two markers for visualization of altered gene expressions of proteins.  Hannig specifically teaches p16 in combination with Ki67 (last line underlined).
The marker combinations comprise the visualization of the altered expressions of genes belonging to at least one of the following classes: oncogenes, tumor Suppressor genes, apoptosis genes, proliferation genes, repair genes and viral genes, as shown, by way of example, by combinations of the molecular markers her2/neu, p16, p53, Ki67, MN, mdm-2, bcl-2 and EGF receptor. The following combinations are preferably intended: her2/neu and Ki67, her2/neu and p53, her2/neu and bcl-2, her2/neu and p16, bcl-2 and Ki67, bcl-2 and p53, bcl-2 and p16, p16 and p53, p16 and Ki67.

Note: p16 is also known as p16 ink4a.

	Henning also claims two markers consisting of p16 and Ki67 in combination:

Claim 4.
two molecular markers are selected from the group consisting of: her2/neu and Ki67, her2/neu and p53, her2/neu and bcl-2. Her2/neu and MN, her2/neu and mdm-2, her2/neu and EGF receptor, bcl-2 and Ki67, bcl-2 and MN, bcl-2 and mdim-2, bcl-2 and EGF receptor, her2/neu and bcl-2, p53 and bcl-2, p53 and MN. p53 and mdn-2, p53 and EGF receptor, p16 and p53, p16 and MN, p16 and mdm-2, p16 and EGF receptor, p16 and Ki67, p16 and her2/neu, p16 and bcl-2, MN and mdm-2, MN and EGF receptor, mdim-2 and EGF receptor.

Thus, Henning indeed disclose two markers p16 ink4a and Ki67 that are altered in tumor conditions detected by their antibodies in combination. 
Regarding a kit comprising or consisting of the two antibodies to the markers and detecting agents, Hennig on bridging pages 5 and 6 discloses:
The expression “amplification system' encompasses bio chemical methods which increase the signal intensities Such that a more favorable signal/noise ratio is produced for specifically detecting a molecular marker. This is normally achieved by employing additional antibodies and/or enzymic detection reactions.
The present invention can be used to specifically detect pathologically altered cells, e.g. carcinomas and their precur sors, and to determine the origin of metastases. The invention also kit contains the following constituents:
 (a) Reagents for detecting at least two of the molecular markers, namely labelled and/or unlabeled antibodies against her2/neu, p16, p53, Ki67, MN, mdm2, bc12 and EGF receptor.
(b) Customary auxiliary agents such as buffers, Supports, signal amplification Substances, staining reagents, etc.

Hennig’s teaching additional antibodies (secondary antibodies) and enzymic detection to amplify the detection reactions with signal amplification substance staining reagents that is included in and considered as “an immunoenzymatic assay” recited in the instant claim 1.
Regarding Hennig uses monoclonal antibody only once that is only for characterize her2/neu.  Hennig disclose methods of detecting proliferation markers p16 and Ki-67 with antibodies binding to thereof that include monoclonal antibodies as detecting agent. Although Hennig does not provide example of the methods for such detection, Hennig provides resources of the antibodies, reference of Tervalhauta, teaching detecting Ki-67 using monoclonal antibody and Sano, teaching detecting p16 with mouse monoclonal antibody as follows:
Hennig’s Patent (front page, right col): 

Tervalhauta, A., Syrjanen, S. Mantyarvi, R., Syrjanen, K., “Detec tion of p53 Protein and Ki-67 Proliferation Antigen in Human Papil lomavirus (HPV)-Positive and HPV-Negative Cervical Lesions by Immunohistochemical Double-staining”. Cytopathology, 5:282-293 (1994).

…….
Sano, T., Oyama, T., Kashiwabara, K., Fukuda, T., Nakajima, T., “Immunohistochemical Overexpression of p16 Protein Associated with Intact Retinoblastoma Protein Expression in Cervical Cancer and Cervical Intraepithelial Neoplasia”, Path. Int., 48: 580-585 (1998).

wherein, Tervalhauta teaches the following (abstract, reference attached):

In HPV-associated genital lesions, low or absent expression of p53 has been attributed to the rapid degradation of p53 through its binding with HPV E6 protein. In this study, we examined p53 protein expression with two antibodies (CM1 polyclonal and PAb 1801 monoclonal Ki-67 proliferation antigen (monoclonal antibody) using an immunohistochemical (IHC) double-staining technique in 77 HPV-positive cervical lesions (HPV6, HPV11, HPV16, HPV18, HPV31, and HPV33) and in 15 HPV-negative cases. p53 protein expression was detected in 36/92 (39.1%) of the specimens of the p53-positive cases, 80.6% (29/36) were HPV-positive samples, including 10/23 (43.5%) of HPV16- and 3/10 (30%) of HPV18-positive biopsies. In 52.8% of the p53-positive samples, the expression was found in less than 5% of the basal cells which were also positive for Ki-67.

wherein Sano teaches the following (page 581, left col, reference attached):

	
    PNG
    media_image2.png
    168
    521
    media_image2.png
    Greyscale

	
Thus, Hennig refers that the antibodies to p16 and Ki67 used in the method are monoclonal antibodies.
Regarding the pair of primary antibodies to p16ink4a and anti-Ki-67 together with detection reagents used to visualize the presence of the p16ink4a and Ki67 marks in a histological or cytological specimen. On page 7, para 2+, Hennig discloses:
An intensification kit is used to Subsequently obtain a more intensive staining result. This kit consists of a rabbit anti mouse immunoglobulin, which reacts with the previously bound primary antibody, and of a mouse anti-rabbit immunoglobulin which in turn binds to the previous rabbit anti mouse immunoglobulin. The incubation time is in each case 8 min. The next reagent to be employed, which is likewise incubated for 8 min, is a “MultiLink' antibody which is directed against both mouse and rabbit and which is coupled to biotin. This antibody now binds to all three previously incubated antibodies and greatly increases the quantity of biotin at the reaction site of the primary antibody. The next reagent to be employed is streptavidin-HRP (Horse Radish Peroxidase), which is added for 8 min and which binds to the biotin. The detection is effected by adding DAB (diaminobenzidine) and H2O as substrate for the peroxidase, with this Substrate being converted into a brown precipitate.

The detection of the second marker corresponds precisely to the above-described procedure, beginning with the block ing with 1.5% goat serum and incubation of the second spe cific primary streptavidin-ALP (alkali phosphatase) conjugate is used in place of the Streptavidin HRP conjugate. After this incubation, the endogenous alka line phosphatase is blocked with levamisole +MgCl2. The ALP substrate (Fast Red and naphthol) are also added at the same time. 

Reading the teaching of Hennig, one skilled in the art would immediately envision the kits and methods comprising the first marker detection with chromogenic substrate DAB (diaminobenzidine) reacted with the peroxidase to produce Brown color precipitate and the second marker detection with chromogenic substrate Fast red and naphthol reacted with Alkali phosphatase (ALP) to produce Rad color precipitate. Thus, Hennig disclose secondary antibodies binding to the primary antibodies, staining reagents, substrate, dye substrates including diaminobenzidine and FastRed, which meet all the limitations recited in claims 5-7, 11-12, 17, 19-20, 23-25, and 27-28 etc. 

Regarding the kit used in automatic method, the instant claimed invention, as written, does not exclude the kit used by an automatic method and not limit the kit merely used in manual immunoenzymatic assay.

(5) Claim Rejections - 35 USC § 103
Claim 1-31 remain and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennig et al ( US 7452727) in view of Kunder et al (Toxicologic Patholgy 35: 366-375, 2007).

In this rejection, examined rabbit monoclonal antibody recited in claims 2, 13, 22 and 29 is given the priority date as Nov 2, 2020, the date of filing the instant application. 


The specification as filed describes antibodies to p16ink4a or Ki-67 molecular markers and defines that term "antibody" to include monoclonal antibodies. The specification describes use of mouse and rabbit of anti-human antibodies directed to Ki-67 molecular marker and how to make monoclonal antibodies to a particular antigen, specifically as follows:

(A) The earliest foreign priority application EP02024030 (Oct 2002) describes definition of “binding agent” including antibodies used for detecting markers including p16ink4a and Ki-67.  Term antibody relates to antibodies which consist essentially of pooled monoclonal antibodies with different epitope specificities.

(B) The specification (page 19, line 13-14) describes immunoenzymatic detection of Ki-67 in biologic sample using “rabbit anti-human Ki-67 antibody”.

(C)  The specification of EP02024030 (page 13) describes techniques for preparing monoclonal and polyclonal antibodies from different species including rabbit.

The arguments (A) to (C) have been considered but are not persuasive.  Appellant is reminded that the instant application is being examined under the pre-AIA  first to invent provisions, in which the filing date of foreign priority application is not considered as effective filing date for the examined claims. 
	The applications EP02024030, PCT/EP03/50738 and US parent application   10/533384 states that “binding agents” include monoclonal antibody in one paragraph and antibodies include rabbit and mouse antibodies in another paragraph, which should not be mixed together for considering as a support for the instant claimed “rabbit monoclonal antibody” because the application as originally filed does not describes or 
	The specification of EP02024030 at page 19, starting at line 13 states:
The slides were then incubated with the primary antibodies, mouse anti-human p16 antibody (3.48 pg/ml) and rabbit anti Ki67 (1:25) for 30 min at RT, the slides were then rinsed with washing buffer…… 

	However, none of the paragraph/lines or anywhere of the specification ever mentions rabbit monoclonal anti Ki-67 or that the “rabbit anti Ki-67” antibody is monoclonal anti Ki-67 antibody from rabbit species. Please also see discussions in new matter rejection above.
The specification of EP02024030 (page 13), merely provides a reference by Harlow and Lane, Antibodies: A Laboratory Manual, Cold Spring Harbor Laboratory, published in 1988).  The Laboratory Manual indeed describes methods of making monoclonal antibody from mouse and polyclonal antibodies from rabbit, but provides no protocols or any description for a method of making monoclonal antibody from rabbit.  One skilled artisans would clearly remember more than three decades ago or in year 1988, the year of publication of the Laboratory Manual, the antibodies from rabbit species are all polyclonal antibodies and there is no laboratory or commercially available rabbit monoclonal antibody existed in the field used for immunoenzymatic assay for antigen detection.  By then, there is no mature technology or published reference or protocol to allow one skilled in the art to produce efficient and stable .
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LEI YAO/Primary Examiner, Art Unit 1642                    
                                                                                                                                                                                    
Conferees:
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.